Opinion by
Beaver, J.,
If it be kept clearly in mind that the plaintiff sues as the administrator of the estate of his deceased wife, and not as an individual, it will furnish the explanation and justification of a number of the rulings of the court in excluding evidence of which the appellant complains. The argument of the appellant seems to confound the plaintiff as an in*480dividual with him as the representative of the decedent’s estate, and this gives rise to much of the apparent incongruity therein
One of the defendants borrowed from one Krider, the money with which the automobile, for which the replevin was brought, was purchased, and accepted his note therefor. When the note became due, Krider refused to renew, and accepted $150 in cash and the note of the plaintiff as an individual, given as he says as the agent of his wife, for $1,100, in payment of the note which he had previously held of the defendant, Moore. As a result of the transaction, the defendant receipted to the decedent for $1,250, being in full for purchase of Winton automobile. Signed Auto Maintenance Co., by John Moore, Mgr. This is not denied, as we understand it, by any of the parties to the transaction. Krider accepted the cash and new note in payment of the note given by Moore. Whatever, therefore, the arrangement may have been between Moore and Krider as to the title to the machine, it being fully paid for, the title, of course, passed to Moore, and he had the right to make any arrangement which might be made between him and the party paying his note therefor. It follows that the testimony offered and ruled out by the court, which constitutes the first, second and third assignments of error, was properly ruled out.
The fourth assignment, referring to an excerpt from the charge of the court, contains no error. It was admitted by Moore that he was to continue to pay Mrs. Eisenberger the one-half of the proceeds of the hire of the machine. He admitted alsó that he continued to hire the machine subsequent to her purchase thereof as above, and that he had never paid her any of the rentals or hire after that purchase, so that there was no strain on the part of the court in saying that, “It might be that Moore paid what he paid Krider out of rentals due Mrs. Eisenberger, but as to that you have also no evidence at all, and yet it might have been the fact.” It was in evidence that Eisen-berger, who he says acted for his wife, declined to pay *481Krider after more than the one-half of the note had been paid, further saying that he must look to Moore for the balance or take the machine, and that Moore did actually pay either $400 or $525, whatever the balance due upon the Eisenberger note was. The court was probably not justified in saying that there was no evidence upon the subject, but there was certainly no error in saying what was said as to the source of the amount paid by Moore upon the balance of the Eisenberger note.
Nor do we see any error in the part of the charge complained of in the fifth assignment, which dealt with the alternative proposition that, “If Moore paid the money out of his own pocket, and paid Eisenberger’s note with his money, it would be what the law calls a voluntary payment.” The court explained very clearly to the jury what a voluntary payment was, and we see no objection thereto.
Nor is there serious objection to what is complained of in the sixth assignment as to the testimony as to the value of the car. The appellant argues this assignment as if there were no evidence in regard to the value, except that of the defendant himself and Krider, but there is evidence that the automobile cost originally $1,200 and that it had been carefully maintained and was in as good condition at the time of the replevin as at the time of the purchase. This clearly appears from the testimony of Eisenberger, who was not allowed to state his estimate of the value in dollars and cents, but he did state what the condition of the machine was at the time the replevin was issued. The jury, therefore, had before them evidence upon which they could base a fair judgment of value, their verdict, based upon the value of the machine at the time the re-plevin was issued and damages for its retention, being less than the value of the machine when purchased. The court, however, reduced the verdict to $900, which was acquiesced in by the plaintiff.
The complaint as to the inadequacy of the charge, made in the seventh assignment, although the ground upon *482which that inadequacy is based does not appear, we think is without foundation.
The evidence as to value is very clearly set forth from the point of view both of the plaintiff and the defendant, and the alternative of finding for the plaintiff or the defendant, whether they found that the car belonged to Mrs. Eisenberger or to either of the defendants, was clearly left to the jury to determine. These were questions of fact, based upon the evidence, clearly set forth by the court in its charge, and we see no reason to find any serious fault with the judgment, as finally entered, based upon reversible error, which we cannot find.
Judgment affirmed.